          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   WESTERN DIVISION

SPENCER L. DAVIS                                            PLAINTIFF

v.                     No. 4:18-cv-341-DPM

AT&T UMBRELLA
BENEFIT PLAN No. 3                                         DEFENDANT

                           JUDGMENT
     Davis's complaint is dismissed with prejudice.


                                                      (/
                                     D.P. Marshall Jr.
                                     United States District Judge

                                      2,.o klnvMy ;lO/'j
                                                I
